DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “a second edge of the flexible body”. It is unclear whether or not this is the same or a different second edge from that of claim 15.
Claim 18 recites “…to redirect the second towards the surface of the flexible body”. It is unclear whether this refers to the second light or the second edge.
Claim 19 recites “a second edge of the flexible body”. It is unclear whether or not this is the same or a different second edge from that of claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Dobrinsky et al. U.S. PGPUB No. 2016/0114186.

Regarding claim 15, Dobrinsky discloses (with respect to figure 3B) a light emitting device that inactivates microorganisms (“The adhesive device with an ultraviolet element can be used to provide a treatment of a surface of an object. The treatment can include cleaning, disinfection, sterilization and sanitization” [Abstract]), the light emitting device comprising: a flexible body 12 comprising a surface (the surface being the left or right side of the substrate 12 in figure 3B); and a light emitting layer 24 disposed at a first edge 16 of the flexible body 12 and configured to emit a light through the flexible body 12 from the first edge 16, substantially parallel with the surface, and towards a second edge 14 of the flexible body 12 (“the ultraviolet radiation source 24 is configured to emit ultraviolet radiation through the ultraviolet transparent window 22 towards the ultraviolet transparent region 20 and onto the surface of a subject that is to undergo a treatment with the device 10” [0026])), wherein the second edge 14 is different from the surface (since the surface is the left or right side of the substrate 12 in figure 3B); wherein the light comprises: a wavelength in a range of 380 

Regarding claim 17, Dobrinsky discloses a light emitting diode or laser diode “the emitting properties of an LED included in the ultraviolet radiation source 24 can be modified/selected to emit at least partially collimated light (e.g., a laser diode can be utilized)” [0066].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 5, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atreya U.S. PGPUB No. 2019/0070323 in view of Cok U.S. PGPUB No. 2003/0222578.

Regarding claim 1, Atreya discloses a light emitting system that inactivates microorganisms (“there is provided a method for inactivating bacteria, fungi, viruses, and/or other pathogens that can be present as contaminants in blood products” [0046]), the light emitting system comprising: a light emitting layer 10a emitting a light 30 (as illustrated in figure 1B); and a waveguide layer 32 comprising a diffuser element (“an exemplary lens and/or diffuser 32 coupled to the upper light source 10A” [0054]) configured to direct the light from the light emitting layer towards an exterior surface of the waveguide layer and create an exiting light 30 (as illustrated in figure 1B), wherein at least one portion of the exiting light comprises a wavelength in a range of 380 to 420 nanometers (“The light may have wavelengths in the range 380-420 nm” [0046]) and comprises a minimum irradiance sufficient to initiate inactivation of microorganisms at the exterior surface (“disclosed technologies utilize radiation from the visible light spectrum, such as with wavelengths particularly within the range of 380-420 nm and especially at or around 405 nm. This is beneficial as it permits inactivation of pathogens to occur without the photochemical damage to sensitive blood product components caused by high energy UV-light photons associated with UV light” [0009]), wherein the 
Cok discloses a light emitting system comprising: a flexible light emitting layer emitting a light (“an organic light emitting diode (OLED) layer deposited on the flexible substrate” [Abstract]); and a waveguide layer 21 comprising a diffuser element configured to direct the light from the flexible light emitting layer towards an exterior surface of the waveguide layer and create an exiting light (“Referring to FIG. 7, the rigid support 21 may be a frame. The frame 21 holds the flexible substrate 20 in a desired configuration, such as… a cylinder… The frame may be reflective or transparent to maximize the light output from the light source 10” [0031]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the LED light source of Atreya with the flexible LED light configuration of Cok in order to appropriately shape the light source for a specific application and/or in order to maximize irradiation of light 

Regarding claim 5, Atreya discloses that the light emitting layer 10a is disposed at an edge of the waveguide layer 32 and configured to emit the light axially within the waveguide layer (as illustrated in figure 1B); and the diffuser element directs the light emitted from the flexible light emitting layer by redirecting the light emitted axially within the waveguide layer towards the exterior surface (figure 1B illustrates that layer 32 directs light from light source 10a towards the exterior/bottom surface of layer 32 in figure 1B).
Cok is relied upon for teaching the light emitting layer may be flexible (as articulated with respect to the rejection of independent claim 1).

Regarding claim 6, Atreya discloses that at least a portion of the exiting light comprises a wavelength above 420 nanometers (“the small amount of 420-430 nm light emitted from the source may contribute to viral inactivation” [0101]).

Regarding claim 7, Atreya discloses that the waveguide layer is transparent or translucent (“For example, FIG. 1B illustrates an exemplary lens and/or diffuser 32 coupled to the upper light source 10A. This can provide a more even light distribution and/or a more focused light exposure to a particular area” [0054]).

Claim 1, 5, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atreya U.S. PGPUB No. 2019/0070323 in view of Wipprich U.S. PGPUB No. 2016/0137528.

Regarding claim 1, Atreya discloses a light emitting system that inactivates microorganisms (“there is provided a method for inactivating bacteria, fungi, viruses, and/or other pathogens that can be present as contaminants in blood products” [0046]), the light emitting system comprising: a light emitting layer 10a emitting a light 30 (as illustrated in figure 1B); and a waveguide layer 32 comprising a diffuser element (“an exemplary lens and/or diffuser 32 coupled to the upper light source 10A” [0054]) configured to direct the light from the light emitting layer towards an exterior surface of the waveguide layer and create an exiting light 30 (as illustrated in figure 1B), wherein at least one portion of the exiting light comprises a wavelength in a range of 380 to 420 nanometers (“The light may have wavelengths in the range 380-420 nm” [0046]) and comprises a minimum irradiance sufficient to initiate inactivation of microorganisms at the exterior surface (“disclosed technologies utilize radiation from the visible light spectrum, such as with wavelengths particularly within the range of 380-420 nm and especially at or around 405 nm. This is beneficial as it permits inactivation of pathogens to occur without the photochemical damage to sensitive blood product components caused by high energy UV-light photons associated with UV light” [0009]), wherein the at least one portion of the exiting light comprises at least 20% of a total spectral energy of the exiting light (“In some embodiments, at least 50% or at least 90% of the light has 
Wipprich discloses a light emitting system comprising: a flexible light emitting layer 3 emitting a light (“the LED UV radiation source 3 includes a plurality of UV LEDs 3.1, in a uniformly spaced-apart linear and additionally opposing arrangement, which are supplied with the electrical current for the operation thereof via distributor units 3.2” [0053] – “distributor units 3.2 also consist of a flexibly yielding material” [0065]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the LED light source of Atreya with the flexible LED light configuration of Wipprich in order to appropriately shape the light source for a specific application and/or in order to maximize irradiation of light from the light source based on the chosen application, where reshaping the light source may lead to an overall increase in the amount of light which is irradiated to a specific surface (for example, making the light source a cylinder in order to irradiate a curved surface).

Regarding claim 5, Atreya discloses that the light emitting layer 10a is disposed at an edge of the waveguide layer 32 and configured to emit the light axially within the waveguide layer (as illustrated in figure 1B); and the diffuser element directs the light emitted from the flexible light emitting layer by redirecting the light emitted axially within the waveguide layer towards the exterior surface (figure 1B illustrates that layer 32 directs light from light source 10a towards the exterior/bottom surface of layer 32 in figure 1B).
Cok is relied upon for teaching the light emitting layer may be flexible (as articulated with respect to the rejection of independent claim 1).

Regarding claim 6, Atreya discloses that at least a portion of the exiting light comprises a wavelength above 420 nanometers (“the small amount of 420-430 nm light emitted from the source may contribute to viral inactivation” [0101]).

Regarding claim 7, Atreya discloses that the waveguide layer is transparent or translucent (“For example, FIG. 1B illustrates an exemplary lens and/or diffuser 32 coupled to the upper light source 10A. This can provide a more even light distribution and/or a more focused light exposure to a particular area” [0054]).

Claim 1, 3, 5, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atreya U.S. PGPUB No. 2019/0070323 in view of Leclerc et al. U.S. PGPUB No. 2007/0208395.

Regarding claim 1, Atreya discloses a light emitting system that inactivates microorganisms (“there is provided a method for inactivating bacteria, fungi, viruses, and/or other pathogens that can be present as contaminants in blood products” [0046]), the light emitting system comprising: a light emitting layer 10a emitting a light 30 (as illustrated in figure 1B); and a waveguide layer 32 comprising a diffuser element (“an exemplary lens and/or diffuser 32 coupled to the upper light source 10A” [0054]) configured to direct the light from the light emitting layer towards an exterior surface of the waveguide layer and create an exiting light 30 (as illustrated in figure 1B), wherein at least one portion of the exiting light comprises a wavelength in a range of 380 to 420 nanometers (“The light may have wavelengths in the range 380-420 nm” [0046]) and comprises a minimum irradiance sufficient to initiate inactivation of microorganisms at the exterior surface (“disclosed technologies utilize radiation from the visible light spectrum, such as with wavelengths particularly within the range of 380-420 nm and especially at or around 405 nm. This is beneficial as it permits inactivation of pathogens to occur without the photochemical damage to sensitive blood product components caused by high energy UV-light photons associated with UV light” [0009]), wherein the at least one portion of the exiting light comprises at least 20% of a total spectral energy of the exiting light (“In some embodiments, at least 50% or at least 90% of the light has a wavelength within 10 nm of 405 nm” [0046]), and wherein the exiting light disinfects the exterior surface of the transparent or translucent layer (since the light has a wavelength and energy sufficient to inactivate pathogens [0009], which necessarily includes any pathogens present on the exterior surface of the transparent or translucent 
Leclerc discloses a device for irradiating ultraviolet radiation (“radiation delivered by a radiation applicator is ultraviolet light” [0065]) comprising a diffuser comprising a fiber optic diffuser element (“a fiber optic fiber adapted and configured to deliver light from the light source to a flexible substrate” [0029]); and a flexible light emitting layer (“Substrate 104 may be a flexible material” [0074] – “Radiation source(s) 102 (e.g. 102a-102n) may be located on substrate 104” [0076]) comprising a laser configured to emit light toward the waveguide layer (“therapeutic light is generated by small, lightweight light sources such as LEDs or lasers and delivered via a flexible, conformal optically transmissive element to a body surface” [0013]). 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the LED light source of Atreya with the flexible LED light configuration of Leclerc in order to appropriately shape the light source for a specific application and/or in order to maximize irradiation of light from the light source based on the chosen application, where reshaping the light source may lead to an overall increase in the amount of light which is irradiated to a specific surface (for example, making the light source a cylinder in order to irradiate a curved surface).


Leclerc discloses a device for irradiating ultraviolet radiation (“radiation delivered by a radiation applicator is ultraviolet light” [0065]) comprising a diffuser comprising a fiber optic diffuser element (“a fiber optic fiber adapted and configured to deliver light from the light source to a flexible substrate” [0029]); and a flexible light emitting layer (“Substrate 104 may be a flexible material” [0074] – “Radiation source(s) 102 (e.g. 102a-102n) may be located on substrate 104” [0076]) comprising a laser configured to emit light toward the waveguide layer (“therapeutic light is generated by small, lightweight light sources such as LEDs or lasers and delivered via a flexible, conformal optically transmissive element to a body surface” [0013]). 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the LED light source of Atreya with the flexible LED light configuration of Leclerc in order to appropriately shape the light source for a specific application and/or in order to maximize irradiation of light from the light source based on the chosen application, where reshaping the light source may lead to an overall increase in the amount of light which is irradiated to a specific surface (for example, making the light source a cylinder in order to irradiate a curved surface).


Cok is relied upon for teaching the light emitting layer may be flexible (as articulated with respect to the rejection of independent claim 1).

Regarding claim 6, Atreya discloses that at least a portion of the exiting light comprises a wavelength above 420 nanometers (“the small amount of 420-430 nm light emitted from the source may contribute to viral inactivation” [0101]).

Regarding claim 7, Atreya discloses that the waveguide layer is transparent or translucent (“For example, FIG. 1B illustrates an exemplary lens and/or diffuser 32 coupled to the upper light source 10A. This can provide a more even light distribution and/or a more focused light exposure to a particular area” [0054]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobrinsky et al. U.S. PGPUB No. 2016/0114186 in view of Genova U.S. PGPUB No. 2008/0151533.


Genova discloses a means for directing light from a source, wherein the means may alternately utilize a lens or “a fiber optic diffuser” [0091].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have replaced the lens or light guiding layer of Dobrinsky with the lens or fiber optic diffuser of Genova in order to provide a suitable, and alternately preferable mechanism for directing light from a light source to a target region where it is desired that the light be irradiated. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobrinsky et al. U.S. PGPUB No. 2016/0114186 in view of Freitag et al. U.S. PGPUB No. 2018/0113066.

Regarding claim 20, Dobrinsky discloses the claimed invention except that while Dobrinsky discloses that “portions or the entire substrate 12, as well as the ultraviolet transparent region 20, and the ultraviolet transparent window 22 can include any ultraviolet transparent material such as an ultraviolet transparent fluoropolymer or waveguides formed from such a polymer” [0028], there is no explicit disclosure that the light passing through the substrate 12 and directed to the surface (the surface being the left or right side of substrate 12 in figure 3B), comprises the claimed irradiance.
2) successfully inhibiting enzyme activity” [0121].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have irradiated the surface of Dobrinsky with the irradiance values disclosed in Freitag in order to utilized experimentally proven variables in optimizing the sterilization method of Dobrinsky, thereby ensuring the most effective sterilization of any contamination present on the surface of Dobrinsky when the apparatus of Dobrinsky is applied to a wound for the purposes of sterilization.

Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2; Atreya U.S. PGPUB No. 2019/0070323 discloses a light emitting system that inactivates microorganisms (“there is provided a method for inactivating bacteria, fungi, viruses, and/or other pathogens that can be present as contaminants in blood products” [0046]), the light emitting system comprising: a light 


Regarding claim 4; Atreya U.S. PGPUB No. 2019/0070323 discloses a light emitting system that inactivates microorganisms (“there is provided a method for inactivating bacteria, fungi, viruses, and/or other pathogens that can be present as contaminants in blood products” [0046]), the light emitting system comprising: a light emitting layer 10a emitting a light 30 (as illustrated in figure 1B); and a waveguide layer 32 comprising a diffuser element (“an exemplary lens and/or diffuser 32 coupled to the upper light source 10A” [0054]) configured to direct the light from the light emitting layer towards an exterior surface of the waveguide layer and create an exiting light 30 (as illustrated in figure 1B), wherein at least one portion of the exiting light comprises a wavelength in a range of 380 to 420 nanometers (“The light may have wavelengths in the range 380-420 nm” [0046]) and comprises a minimum irradiance sufficient to initiate inactivation of microorganisms at the exterior surface (“disclosed technologies utilize radiation from the visible light spectrum, such as with wavelengths particularly within the range of 380-420 nm and especially at or around 405 nm. This is beneficial as it permits inactivation of pathogens to occur without the photochemical damage to sensitive blood 
Cok U.S. PGPUB No. 2003/0222578 discloses a light emitting system comprising: a flexible light emitting layer emitting a light (“an organic light emitting diode (OLED) layer deposited on the flexible substrate” [Abstract]); and a waveguide layer 21 comprising a diffuser element configured to direct the light from the flexible light emitting layer towards an exterior surface of the waveguide layer and create an exiting light (“Referring to FIG. 7, the rigid support 21 may be a frame. The frame 21 holds the flexible substrate 20 in a desired configuration, such as… a cylinder… The frame may be reflective or transparent to maximize the light output from the light source 10” [0031]). However, Cok does not explicitly disclose that the transparent portion 21 is a waveguide or a diffuser, and while Cok discloses that the 
Wipprich U.S. PGPUB No. 2016/0137528 discloses a light emitting system comprising: a flexible light emitting layer 3 emitting a light (“the LED UV radiation source 3 includes a plurality of UV LEDs 3.1, in a uniformly spaced-apart linear and additionally opposing arrangement, which are supplied with the electrical current for the operation thereof via distributor units 3.2” [0053] – “distributor units 3.2 also consist of a flexibly yielding material” [0065]). However, Wipprich does not explicitly disclose a waveguide layer arranged into a conduit.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a light emitting device comprising a waveguide layer arranged into a conduit having an elongated hollow interior, a flexible light emitting layer disposed within the elongated hollow interior, and wherein at least 20% of the total spectral energy of light exiting the light emitting device comprises a wavelength in the range of 380 to 420 nanometers.

Claims 8-14 are allowed.

Regarding independent claim 8; Atreya U.S. PGPUB No. 2019/0070323 discloses a light emitting system that inactivates microorganisms (“there is provided a method for inactivating bacteria, fungi, viruses, and/or other pathogens that can be present as contaminants in blood products” [0046]), the light emitting system comprising: a light emitting layer 10a emitting a light 30 (as illustrated in figure 1B); and 

Wipprich U.S. PGPUB No. 2016/0137528 discloses a light emitting system comprising: a flexible light emitting layer 3 emitting a light (“the LED UV radiation source 3 includes a plurality of UV LEDs 3.1, in a uniformly spaced-apart linear and additionally opposing arrangement, which are supplied with the electrical current for the operation thereof via distributor units 3.2” [0053] – “distributor units 3.2 also consist of a flexibly yielding material” [0065]). However, Wipprich does not explicitly disclose a waveguide layer arranged into a conduit.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a light emitting device comprising a waveguide layer arranged into a conduit having an elongated hollow interior, a flexible light emitting layer disposed within the elongated hollow interior, and wherein at least 20% of the total spectral energy of 

Regarding dependent claims 9-14; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 8.

Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 19; the prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a light emitting device that inactivates microorganisms, the light emitting device comprising: a flexible body comprising a first waveguide, a second waveguide, and a surface; wherein a light emitting layer disposed at a first edge of the flexible body emits light in a wavelength range of 380 to 420 nanometers towards a second edge different from the surface; and the light comprises a minimum irradiance sufficient to initiate inactivation of microorganisms on the surface.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881